                                            Case 5:21-cv-04365-EJD Document 4 Filed 08/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                     UNITED STATES DISTRICT COURT
                                   7                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                         ROB JOSEPH SIMMONS,                                Case No. 21-04365 EJD (PR)
                                   9
                                                            Petitioner,                     ORDER OF DISMISSAL
                                  10
                                                    v.
                                  11
                                         MAGUIRE CORRECTIONAL
                                  12
                                         FACILITY,
Northern District of California
 United States District Court




                                  13                       Respondent.
                                  14

                                  15

                                  16            On June 7, 2021, Petitioner, a state prisoner, filed a two-page letter which was
                                  17   construed as an attempt to file a petition for a writ of habeas corpus pursuant to 28
                                  18   U.S.C. § 2254. Dkt. No. 1. On the same day, the Clerk sent Petitioner two separate
                                  19   notices directing him: (1) to file a petition on the Court’s form, Dkt. No. 2, and (2) to either
                                  20   pay the filing fee or file a complete application for leave to proceed in forma pauperis
                                  21   (“IFP”) within twenty-eight days from the date of the notice to avoid dismissal, Dkt. No. 3.
                                  22            The deadline has passed, and Petitioner has failed to respond to either notice.
                                  23   Accordingly, the action is DISMISSED without prejudice for failure to pay the filing fee.
                                  24            IT IS SO ORDERED.
                                  25            8/13/2021
                                       Dated: _____________________                         ________________________
                                                                                            EDWARD J. DAVILA
                                  26
                                                                                            United States District Judge
                                  27
                                       Order of Dismissal
                                  28   P:\PRO-SE\EJD\HC.21\04365Simmons_dism-ifp&pet.docx
